ALAN R. SCHWARTZ, Circuit Judge.
The trial judge correctly held that the violation of a rule adopted by the Division of Beverage, pursuant to Fla. State §561.11 (1975), does not give rise to criminal liability under Fla. Stat. §562.45 (1) which renders it a misdemeanor to violate “any provision of the beverage law . . .” Simply stated, the legislature has not, as is required, specified that the division’s rules constitute a part of “the beverage law” under this section.
Accordingly, the judgment below is affirmed.